Citation Nr: 1002710	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to obstructive sleep apnea claimed as secondary 
to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in December 2009.  


FINDINGS OF FACT

1.  Service connection is in effect for Type II diabetes 
mellitus.  

2.  There is competent evidence of record of the current 
existence of sleep apnea.  

3.  The preponderance of the competent evidence of record 
demonstrates that there is a medical nexus between the 
service-connected diabetes and the current sleep apnea on the 
basis of aggravation.  


CONCLUSION OF LAW

Sleep apnea is aggravated by the service-connected Type II 
diabetes mellitus.  38 U.S.C.A. §  1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009), Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In June 2006, the Veteran submitted a claim of entitlement to 
service connection, in pertinent part, for sleep apnea 
secondary to Type II diabetes mellitus.  Service connection 
is currently in effect for Type II diabetes mellitus 
associated with herbicide exposure.  There is also competent 
evidence of record documenting the 


current existence of sleep apnea.  A December 2004 private 
sleep study includes an impression of moderate sleep apnea 
syndrome.  An October 2006 letter from a private health care 
provider indicates the Veteran has been diagnosed with sleep 
apnea.  

A VA examination was conducted in November 2006 and the 
examination report was promulgated in December 2006.  It was 
noted that the Veteran had sleep apnea for two years which 
was diagnosed by sleep study.  The pertinent diagnosis was 
sleep apnea.  The examiner opined that sleep apnea was not 
due to diabetes.  Significantly, the examiner did not provide 
a rationale of any kind to support this opinion.  The lack of 
any type of rationale leads the Board to place significantly 
reduced probative value on this opinion.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court has also held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The probative value of the November 2006 opinion is at least 
matched by an October 2005 letter from a private health care 
professional which includes the statement that the sleep 
apnea, along with other medical disorders, was secondary to 
his diabetes mellitus.  Again no rationale was provided.  
Thus, at this point, the evidence supporting the Veteran's 
claim is in equipoise.  

However, there is more competent evidence associated with the 
claims file which supports the Veteran's claim.  Associated 
with the claims file are excerpts of articles from the 
internet which pertain to the relationship between diabetes 
mellitus and sleep apnea.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical 


opinion.  Sack v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), Mattern v. West, 
12 Vet. App. 222, 228 (1999).  Also associated with the 
claims file is a letter from a private health care 
professional, J.S.S., D.O., wherein it was written that the 
Veteran is a Type II diabetic and has obstructive sleep 
apnea.  It was noted that part of the physiology of Type II 
Diabetes is obesity, which always serves to worsen 
obstructive sleep apnea and complicate its management.  It 
was noted that differing studies have show a high prevalence 
of obstructive sleep apnea in Type II diabetics, an incidence 
of 36 to 50 percent.  A study was referenced as indicating 
that the severity of insulin resistance is closely correlated 
with the severity of obstructive sleep apnea.  The doctor 
wrote "In my opinion, it is apparent that [the Veteran's] 
Type II Diabetes and the difficulties we have had controlling 
it thus far contribute to the severity of his [obstructive 
sleep apnea]."  This opinion is supported by clinical data 
in the form of the cited research.  As this positive opinion 
includes supporting clinical data, the Board finds it should 
be accorded more probative weight than the negative opinion 
flowing from the November 2006 VA examination.  

The Board finds there is competent evidence of record of the 
current existence of sleep apnea, competent evidence of 
service-connected Type II diabetes mellitus and competent 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512.  Based on the above, 
the Board finds that the preponderance of the competent 
evidence of record demonstrates that the Veteran's currently 
existing sleep apnea is aggravated by his service-connected 
Type II diabetes mellitus.  

The Board is aware of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, the Board finds it 
does not need to determine if VA complied with the VCAA in 
the current case as the claim has been granted.  There is no 
detriment to the Veteran in promulgating this decision 
without ensuring VCAA compliance.  




ORDER

Service connection for sleep apnea which is aggravated by 
Type II diabetes mellitus is granted, subject to the laws and 
regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


